FILED
                            NOT FOR PUBLICATION
                                                                             JUN 07 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SCOTT BISHOP, individually and on                No. 14-15986
behalf of all others similarly situated,
                                                 D.C. No. 5:12-cv-02621-EJD
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

7-ELEVEN, INC.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                        Argued and Submitted May 11, 2016
                             San Francisco, California

Before: WARDLAW, PAEZ, and BEA, Circuit Judges.

      Scott Bishop, a consumer of 7-Eleven brand potato chips, appeals the

dismissal of his second amended complaint (SAC) pursuant to Federal Rule of

Civil Procedure 12(b)(6). We have jurisdiction under 28 U.S.C. § 1291, and we

reverse.


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court erred by concluding that the SAC failed to allege facts

sufficient to establish statutory standing under California’s unfair competition law,

Cal. Bus. & Prof. Code § 17200, et seq., false advertising law, Cal. Bus. & Prof.

Code § 17500, and Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq.

At this preliminary stage of the action, Bishop sufficiently alleged actual reliance,

which he was required to do under each of his theories because his claims sound in

fraud. See Kwikset Corp. v. Superior Court, 246 P.3d 877, 888 n.9 (Cal. 2011); In

re Tobacco II Cases, 207 P.3d 20, 39 n.17 (Cal. 2009). Bishop adequately alleged

that he relied on 7-Eleven’s potato chips’ front of package “0g trans fat” and “no

cholesterol” representations, and that he would not have purchased the chips had 7-

Eleven included on the front of the package the “See nutrition information for fat

content” disclosure required by the U.S. Food and Drug Administration. See 21

C.F.R. §§ 101.13(h)(1), 101.62(d)(i)(ii)(D); see also Reid v. Johnson & Johnson,

780 F.3d 952, 958 (9th Cir. 2015) (“[T]he reasonable consumer standard, unlike

the individual reliance requirement . . . , is not a standing requirement.”).

California’s consumer protection statutes render statements actionable which,

although not technically false, have a tendency to mislead consumers because the

statements fail to disclose or direct the consumer’s attention to other relevant




                                           2
information. See Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1162 (9th

Cir. 2012); Day v. AT&T Corp., 74 Cal. Rptr. 2d 55, 60 (Ct. App. 1998).

      REVERSED.




                                        3